Citation Nr: 0005122	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-51 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for headaches.  

2.  Entitlement to service connection for defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.  

By rating action in March 1984, the RO denied service 
connection for chronic headaches.  The veteran and his 
representative were notified of this decision in May 1984, 
and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the RO 
which denied the veteran's request to reopen the claim of 
service connection for headaches, and denied service 
connection for defective hearing.  A personal hearing at the 
RO was held in May 1997.  


FINDINGS OF FACT

1.  Service connection for chronic headaches was denied by an 
unappealed rating decision by the RO in March 1984.  

2.  The additional evidence received since the March 1984 
rating decision does not show a relationship between the 
veteran's current headaches and service, and is not so 
significant that it must be considered with all the evidence 
of record.  

3.  The veteran served in combat during military service.  

4.  No competent evidence has been submitted to establish 
that the veteran has defective hearing which is due to 
disease or injury in service.  

CONCLUSIONS OF LAW

1.  Material evidence has not been submitted to reopen the 
claim of service connection for headaches.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for defective hearing.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to reopen

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

As noted above, service connection for headaches was denied 
by the RO in March 1984.  The veteran and his representative 
were notified of this decision and did not appeal.  Because 
the present appeal does not arise from an original claim, but 
rather comes from an attempt to a reopen claim which was 
previously denied, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that caselaw of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") mandated that an additional question had to be 
addressed; that is, whether in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  This additional test was overruled in the Hodge case 
cited above.  Although the RO in this case cited the 
overruled portion of the Colvin test in the November 1996 
Statement of the Case (SOC) and the January 1998 Supplemental 
Statement of the Case (SSOC), it did not rely on this test in 
determining that new and material evidence had not been 
submitted to reopen the veteran's claim.  Moreover, in a 
subsequent SSOC in October 1999, the RO applied the correct 
regulations consistent with the holding in Hodge.  
Accordingly, the Board finds that the citing of this test was 
harmless error.  

The evidence of record at the time of the final rating 
decision included the veteran's service medical records; 
private medical records from R. H. Marion, M.D. for the 
period from 1971 to 1982, and reports of VA examinations 
conducted in August 1970 and September 1983.  

The service medical records show no complaints, treatment, or 
abnormalities referable to any headache problems.  The 
veteran was treated for a laceration on his head in May 1970.  
Two sutures were required to close the laceration, and x-ray 
studies of the injured area of his skull were negative.  On a 
Report of Medical History for separation from service 
approximately three weeks later, the veteran denied any 
history of frequent or severe headaches, or any periods of 
unconsciousness.  No pertinent abnormalities were noted on 
examination at that time.  

The veteran reported that he had occasional headaches when 
examined by VA in August 1970.  No pertinent abnormalities 
were noted on examination at that time.  Cranial nerves were 
grossly intact and cerebellar functions were performed 
satisfactorily.  Palpation of the skull revealed no bony 
irregularities and the scar in the occipital area of the 
scalp was difficult to visualize.  The diagnosis included 
small superficial, well-healed scar on the occipital area of 
the scalp.  

In September 1990, the regional office granted service 
connection for residuals of scar, laceration of head.

The private medical records from Dr. Marion showed treatment 
for various medical problems from 1971 to 1982.  In July 
1971, the veteran was seen for multiple complaints, including 
headaches, which were associated with possible ulcers or 
colitis.  In September 1996, the veteran reported severe 
headaches for the past 9 weeks.  The diagnosis at that time 
was tension headaches.  The veteran was seen for similar 
complaints in October 1976.  In January 1980, the veteran was 
seen for headaches associated with flu type symptoms.  

The September 1983 VA examination reported included a history 
reported by the veteran of intermittent headaches since a 
head injury in service.  The veteran reported that his 
headaches became more severe and frequent beginning in 1976.  
The report indicated that a brain scan and x-ray studies of 
the veteran's skull in 1976 were negative.  The veteran 
described his headaches as sharp constant pain in both 
temporal areas radiating back behind his ears.  He denied any 
associated visual problems, nausea, vomiting or vertigo.  He 
also reported two periods of loss of consciousness associated 
with the headaches.  The diagnoses included chronic headaches 
of undetermined etiology.  

Based on the above evidence, the RO denied service connection 
for headaches in March 1984.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

The evidence added to the record since the March 1984 rating 
decision includes VA psychiatric examinations in February 
1985, May 1986, August 1995, and October 1995; a transcript 
of a personal hearing at the RO held in May 1997; a May 1997 
letter from Center Medical Associates, Inc., and VA 
outpatient records for the period from 1983 through 1997.  

Except for a single VA outpatient record in February 1996, 
the additional medical records merely show continued 
treatment for headaches variously diagnosed as tension 
headaches, migraines, and vascular headaches.  This evidence 
is not new as it is merely cumulative of evidence already of 
record.

The February 1996 VA outpatient record included a history as 
reported by the veteran of a severe head injury in service 
with loss of consciousness and a skull fracture, with 
persistent headaches ever since.  The examiner's impression 
was post-traumatic right temporal parietal headaches.  It is 
evident that the examiner based his opinion on the veteran's 
self-described history.  The service medical records do not 
show that the veteran's head injury was severe, that he was 
rendered unconscious or that he fractured his skull.  
Furthermore, there was no evidence of persistent headaches in 
service or until many years after service discharge.  In 
fact, the veteran specifically denied any history of 
headaches or loss of consciousness at the time of his 
separation examination less than three weeks after the head 
injury.  Therefore, the Board finds that the examiner's 
opinion was based on an inaccurate history and is not 
material.  See Coghill v. Brown, 8 Vet. App. 342, 345-46 
(1995) (Board not clearly erroneous in rejecting medical 
opinion that conflicted with service medical records); Owens, 
7 Vet. App. 7 Vet App 429, 433 (1995) ("Because the 
appellant's testimony conflicts with his SMRs, the Board's 
rejection of the doctors' opinions, which were based on 
[medical] history related by the appellant, is justified."); 
see also Godfrey v. Brown, 8 Vet. App. 113, 122 (1995). 

As a whole, the additional medical records do not offer any 
probative information or medically link the veteran's current 
headache problems to service.  Thus, the additional medical 
records are not material.  The veteran's testimony is 
basically cumulative in nature and repetitive of facts 
considered previously, and his lay assertions of medical 
causation are not competent evidence for the purpose of 
reopening the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's headaches to military 
service.  Accordingly, a basis to reopen the claim of service 
connection for headaches has not been presented.  

Defective Hearing
Factual Background

The service medical records are negative for any complaints, 
abnormal findings, or diagnosis referable to any ear problems 
or hearing loss.  The veteran's separation examination in 
June 1970 showed his ears and eardrums were normal.  
Audiological findings at the frequencies 500, 1,000, 2,000 
and 4,000 hertz were all zero, bilaterally.  

On his original application for VA benefits in June 1970, the 
veteran made no mention of any ear problems or hearing loss.  

When examined by VA in August 1970, the veteran made no 
mention of any ear problems or hearing loss.  On examination, 
his eardrums were clear and there was no evidence of 
discharge.  

On an application for VA benefits in January 1980, the 
veteran made no mention of any ear problems or hearing loss.  

Copies of private medical records from R. H. Marion for the 
period from 1971 to 1982 were received in August 1983.  The 
records show no complaints, treatment, or abnormalities 
referable to any hearing problems.  

The veteran made no mention of any ear problems or hearing 
loss when examined by VA in September 1983, February 1985, 
May 1986, August 1995, or October 1995.  

At a hearing at the RO in May 1997, the veteran testified 
that he had a temporary loss of hearing for about two weeks 
during service when a grenade exploded about 15 to 20 feet 
away from him.  The veteran testified that he told his 
private physician about his hearing difficulty shortly after 
service, and that he was referred to a private clinic for 
testing.  He reported that the private physician was no 
longer in practice, and that he would try to get any records 
from the group that took over the practice.  The veteran 
testified that he was given a hearing test at the Butler VAMC 
in 1974, and he was told that he had a hearing loss at that 
time.  

Copies of VA medical records for treatment from 1970 to 1997 
at Butler VAMC were associated with the claims file in June 
1997.  An audiological examination in August 1984 showed 
normal hearing for puretone and speech recognition, 
bilaterally.  The report indicated that the left ear lower 
frequencies were slightly worse than the other frequencies, 
but that they were within normal limits.  

VA medical records for treatment from 1984 to 1997 from 
Highland VAMC were associated with the claims file in October 
1997.  Audiometric findings from an examination in March 1996 
revealed normal hearing sensitivity in the right ear and mild 
sensorineural hearing loss in the left ear.  Word recognition 
performance with contralateral masking was worse than 
expected in the left ear.  However, other tests were 
indicative of normal retrocochlear function, bilaterally.  
Due to the asymmetrical nature of the veteran's hearing loss 
in the left ear, he was referred for a neurological consult 
to rule out acoustic neuroma.  Subsequent EEG and MRI were 
negative.  

In General:  Service Connection

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  The regulations further provide:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (1999).

Regarding the veteran's claims of service connection, the 
threshold question to be answered is whether a well-grounded 
claim has been presented.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  38 U.S.C.A. §  5107 provides that 
the claimant's submission of a well-grounded claim gives rise 
to the VA's duty to assist him in the development of facts 
pertinent to his claim.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no further 
duty to assist him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

Analysis

Clearly, there is no evidence of chronic hearing loss in 
service or during the applicable presumptive period.  In 
addition, there is no medical evidence that any current 
hearing loss is related to reported postservice 
symptomatology.  While the veteran believes that he has 
defective hearing which is related to service, he has not 
presented any competent medical evidence to support his lay 
assertions.  This is required under Caluza, discussed above, 
to establish a well-grounded claim.  The veteran, as a 
layman, is not competent to provide an opinion regarding 
medical causation or the etiological relationship between any 
claimed disability now present and service.  See Espiritu.   


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for headaches, the appeal is 
denied.  

As a well-grounded claim of service-connection for defective 
hearing has not been presented, the appeal is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


